DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 21, 2018.  As directed by the amendment: claims 3-7 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-10 are presently pending in the application.
Claim Objections
Claim 9 is objected to because of the following informalities:  
-In claim 9, line 7, there is a typographical error and should read --…is capable of being attached to and detached from…--
-Claim 9 is missing a period at the end of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an attachment and detachment mechanism” in claim 9 (It is noted that claim 10 is not being interpreted as invoking 112(f) because sufficient structure has been recited to perform the attachment/detachment function (a magnet)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saeki et al. (US 2015/0342502).
As to claim 1, Saeki discloses a gas sensor kit (Figs. 5A, 5B and 6) comprising: a gas sensor 20 that measures a gas concentration of an exhalation gas of a subject (paragraph [0046]) ; a gas supply unit 1, 31, 32 that supplies a therapeutic gas, supplied through a tube, to the subject (respiratory gas introduction sections 31, 32 and temperature sensor 1, which connects through the respiratory introduction sections 31, 32, can together be considered one “gas supply unit”, see Fig. 6, paragraph [0050]), wherein the gas sensor 20 has a convex portion (outer portion of sensor 20 that nests inside body 2) that is supported when connected with the gas supply unit 1, 31, 32, and the gas supply unit has at least one locking claw 5 (Fig. 5A, Fig. 5B) that supports the convex portion when connected with the gas sensor 20 (paragraph [0046]).  
As to claim 2, Saeki discloses that the gas sensor 20 includes a cable attachment surface (where body unit 22 attaches to cable 24, see annotated Fig. 5A above) to which a cable 24 is attached, and the convex portion 22 is provided on a surface opposed to the cable attachment surface (see annotated Fig. 5A below).  

    PNG
    media_image1.png
    382
    684
    media_image1.png
    Greyscale

As to claim 3, Saeki discloses that the gas supply unit 1, 31, 32 includes a tube attachment surface to which a tube is attached, and the locking claw 5 is provided on a surface opposed to the tube attachment surface (see annotated Fig. 6 below).   

    PNG
    media_image2.png
    484
    515
    media_image2.png
    Greyscale

As to claim 4, Saeki discloses that the gas supply unit 1, 31, 32 includes a tube attachment surface to which a tube is attached, and the locking claw 5 is provided in the same side as the tube attachment surface (see annotated Fig. 6 below).  


    PNG
    media_image3.png
    480
    515
    media_image3.png
    Greyscale

As to claim 5, Saeki discloses that the gas supply unit includes a tube attachment surface to which a tube is attached, the locking claw 5 includes a pair of claws 5, one of the claws is provided on the same side as the tube attachment surface, and the other of the claws is provided on a surface opposed to the tube attachment surface (see annotated Fig. 5A and Fig 6 below).  


    PNG
    media_image4.png
    484
    515
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    420
    466
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    420
    681
    media_image6.png
    Greyscale

As to claim 7, Saeki discloses that a casing 2 of the gas supply unit 1, 31, 32 has a cap shape that covers a casing 22 (body unit 22) of the gas sensor 20 (body unit 2 can be considered the “casing” which covers the body unit/casing 22 of the gas sensor 20 , see Fig. 5A, Fig. 5B).  
As to claim 8, Saeki discloses a gas supply unit 1, 31, 32 (respiratory gas introduction sections 31, 32 and temperature sensor 1, which connects through the respiratory introduction sections 31, 32, can together be considered one “gas supply unit”, see Fig. 6, paragraph [0050]) which is connected with a gas sensor 20 which measures a gas concentration of an exhalation gas of a subject (paragraph [0046]) and supplies a therapeutic gas, supplied through a tube, to the subject (see Fig. 6), the gas supply unit 1, 31, 32 comprising: at least one locking claw 5 that supports a convex .  
Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mault et al. (US 6,629,934).
As to claim 9, Mault discloses a gas sensor kit 20 (respiratory analyzer 20, Fig. 2, col. 4, ln. 27-41) comprising: a gas sensor 32 that measures a gas concentration of an exhalation gas of a subject (electronics module 32 includes a carbon dioxide sensor 84, Fig. 2, see col. 4, ln. 57-64 and col. 5,ln. 25-30); and a gas supply unit 30 that supplies a therapeutic gas, supplied through a tube 22, to the subject (flow module 30 supplies gas from valve 14 through flow path 40 to intubation tube 22 and then to the patient, col. 4, ln. 42-57), wherein each of the gas supply unit 30 and the gas sensor 32 has an attachment and detachment mechanism (at 50, 52, 60, 62) by which the gas supply unit 30 is capable of being attached to and detached from the gas sensor 32 (an attachment such as a clip, screw, magnetic strip, or hook-and-loop attachment removably mounts module 30 to module 32, see col. 4, ln. 65 – col. 5, ln. 3).   
As to claim 10, Mault discloses that the attachment and detachment mechanism includes a magnet (magnetic strip, col. 4, ln. 65 – col. 5, ln. 3).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takatori et al. (US 2014/0066800), Inoue (US 2015/0099986), and Isaacson et al. (US 9,190,327) each disclose a gas sensor detachably connected to a gas supply unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785